Title: To George Washington from John Paradise, 2 April 1790
From: Paradise, John
To: Washington, George



Sir,
c.2 April 1790

 I avail myself of the opportunity, afforded me by my friend Count Andriani, of conveying to you an ode, which Count Allien, the author of it, desired me long ago to convey to you. The rambling and of course unsettled condition I have been in since my return to Europe has entirely put it out of my power to comply sooner with Count Alfieri’s request; and this unpleasant condition added to an apprehension of being troublesome has likewise deprived me of the satisfaction of joining my most sincere congratulations with those of my fellow citizens on the auspicious event, which has placed you, the object of our veneration, love, confidence and gratitude at the helm of our government. That you may long, Sir live to make our country prosper is, I can assure you, the most ardent wish not only of us Americans, but of all those Europeans also, who, sensible of the value of liberty, know how much indebted they are to the example which the glorious cause you have so nobly defended has given to the world, for the rapid and successful strides that are now making in a considerable part of Europe towards the attainment of that invaluable blessing. There is not a more popular man in France than our gallant Marquis, your pupil; nor indeed can popularity

be more justly merited—His actions are directed by the purest views, and his glory consists in doing good to mankind. May his labours, therefore, be crowned with success. Count Andriani is a nobleman from Milan, highly distinguished by every valuable endowment, and deserving of the honour of being presented to you. As he is thoroughly acquainted with the affairs of Europe, I have nothing further to say at present, than to offer my most respectful compliments to Mrs Washington, and subscribe myself with the greatest respect, Sir, your most obliged, and most obedient humble servant

John Paradise.

